              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JERARD D. DAVIS,

                              Plaintiff,

v.                                                          No. CIV 17-217-RAW-SPS

RAYMOND GLORIA, et al.,

                              Defendants.

                          OPINION AND ORDER
          DENYING SECOND MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed a second motion requesting the Court to appoint counsel (Dkt. 73). He

bears the burden of convincing the Court that his claim has sufficient merit to warrant such

appointment. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United States v.

Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the merits of

Plaintiff=s claims, the nature of factual issues raised in his allegations, and his ability to

investigate crucial facts. McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885,

887-88 (7th Cir. 1981)). After considering Plaintiff=s ability to present his claims and the

complexity of the legal issues raised by the claims, the Court finds that appointment of counsel is

not warranted. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).

       ACCORDINGLY, Plaintiff=s motion for appointment of counsel (Dkt. 73) is DENIED.

       IT IS SO ORDERED this 21st day of May 2019.
